Judge Haggin
delivered the opinion of the Court.*
Thomas Marshall by his last will, after many specific devises, conveyed all the residue of his lands to his executors, with full power to compromise, to sue, to sell and convey at discretion, and to divide land or money as they might think best, in the following manner: First, “ they are to equalize all my sons and daughters as near as they can judge, my daughters for the standard for daughters, and my sons with each other; and if any overplus remain, then it is to be sold, and the *31surplus divided equally amongst all my children, or their representatives.” '
Crittenden, for Lee; Sharp, for Marshall, &c.
. n Lee prosecuted a suit m chancery against the executors, setting up claim to a tract of five hundred acres of the land of the decedent, and two of the daughters, with the heirs of a third, (there being several other daughters and as many sons,) filed their bill in chancery against the executors and Lee, to enjoin a conveyance of the land to Lee, and to obtain a title in themselves, for the purpose ot making their shares equal, &c.
The circuit court decreed an injunction as to Lee, but refused further relief; because the sons and other daughters and their representatives, were not made parties.
It seems to this court, that the cause was not in a condition for a hearing or decree, and that the other devi-sees and the representatives of those who have departed this life, should have been made parties.
Decree reversed, each party paying their own costs, and remanded with leave to the complainants to make proper parties, and upon failure to do so, their bill to be dismissed without prejudice, &c. ■

 Judge Trimble absent.